Citation Nr: 0434480	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  96-47 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total compensation rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from March 1977 to February 
1980.

This appeal arises from a June 1994 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans' Affairs which denied a rating in 
excess of 10 percent for bilateral pes planus.  In a decision 
dated January 1998, the RO granted a 30 percent rating for 
bilateral pes planus with hammertoes.  The Board remanded 
this claim in February 2000 for further development.  

In December 2002, the Board granted the veteran's claim for 
an increased rating to 50 percent, the maximum schedular 
rating assignable for bilateral pes planus.  In addition, the 
claim was remanded for the RO to adjudicate the issue of 
total compensation based on individual unemployability with 
consideration as to whether the case should be referred to 
the Director of the Compensation and Pension Service for 
extra-schedular evaluation under 38 C.F.R. § 3.321 (b).  In 
March 2003, the RO denied the veteran's claim for total 
compensation because his service connected disability did not 
meet the schedular requirements for entitlement to individual 
unemployability.

The issue of entitlement to individual unemployability based 
on extraschedular evaluation is addressed in the REMAND 
portion of the decision below.


FINDING OF FACT

The veteran has a 50 percent disability rating for his only 
service-connected disability, bilateral pes planus with 
hammertoes.  






CONCLUSION OF LAW

The schedular criteria for a total disability rating based on 
individual unemployability (TDIU) have not been met. 38 
U.S.C.A. §§ 1155, 5107(b)(2002); 38 C.F.R. § 4.16 (a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).     

Because the Board has considered the issue of VCAA compliance 
in this claim in its December 2002 and because the Board is 
conducting further evidentiary development into the issue of 
total compensation based on extraschedular consideration of 
individual unemployability, a detailed discussion of whether 
VA has complied with the VCAA is unnecessary at this time.  A 
thorough discussion of the application of the VCAA in this 
case will be included in a subsequent decision.  

II.	TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2003). For TDIU 
purposes, marginal employment is not to be considered 
substantially gainful employment. 38 C.F.R. § 4.17 (2003). 

In this case, the veteran holds a 50 percent rating for 
service connected bilateral pes planus.  The veteran is not 
service connected for any other disability. Under VA 
regulations, his 50 percent rating does not meet the 
schedular criteria to render him eligible for consideration 
of a TDIU rating under 38 C.F.R. § 4.16(a). 

ORDER

The claim for entitlement to TDIU based on the schedular 
criteria is denied.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  It is the established 
policy of VA that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled. 38 C.F.R. § 4.16(b) (2004). Rating boards are 
required to submit to the Director, Compensation and Pension 
Service, for extraschedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a). Id. The CAVC has clarified 
that, where a claimant does not meet the schedular 
requirements of 4.16(a), the Board has no authority to assign 
a TDIU rating under 4.16(b) and may only refer the claim to 
the C&P Director for extraschedular consideration. Bowling v. 
Principi, 15 Vet. App. 1 (2001).

An assessment for extra-schedular referral requires 
consideration of the veteran's service-connected disability, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue. 38 C.F.R. § 
4.16(b) (2004). The veteran's age and effects of non- service 
connected disability, however, are not factors for 
consideration. 38 C.F.R. §§ 3.341(a), 4.19 (2004).  The Board 
must determine if there is some service-connected factor 
outside the norm which places the veteran in a different 
position than other veterans with a 50% combined disability 
rating. Id. The fact that the veteran is unemployed or has 
difficulty obtaining employment is not enough as a schedular 
rating provides recognition of such. Id. Rather, the veteran 
need only be capable of performing the physical and mental 
acts required by employment. Id. The schedular criteria 
contemplate compensating a veteran for considerable loss of 
working time from exacerbations proportionate to the severity 
of the disability. See 38 C.F.R. § 4.1 (2004).

A review of the evidence since the December 2002 BVA decision 
includes outpatient VAMC treatment records showing continued 
complaints foot pain.  The veteran also had continues surgery 
for his hammertoes and an ankle problem.  Finally, the 
veteran had VA examinations of his feet, at which time his 
disability was characterized as severe, but the examiner 
never addressed the impact of the service connected 
disability on the veteran's ability to work.  Moreover, it 
appears that the veteran may be receiving disability 
retirement benefits due to his service-connected disability.

VA has a duty to supplement the record by obtaining an 
opinion as to the effect that the veteran's service-connected 
disability has upon his ability to work. See Friscia v. 
Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 7 Vet. App. 229 
(1994). On remand, the RO should determine whether the 
veteran is unemployable due to his service-connected 
disability.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The veteran should then be 
scheduled for an examination to 
determine the nature and extent of his 
service-connected bilateral pes planus 
with hammertoes. All necessary tests 
and studies must be conducted.  The 
examiner should make a determination 
for the record as to whether it is at 
least as likely as not that the 
service-connected disorder is of such a 
nature and severity as to preclude the 
veteran from securing and following 
substantially gainful employment. The 
report of examination should include 
the complete rationale for all opinions 
expressed. The claims folders and a 
copy of this REMAND must be provided to 
and reviewed by the examiner in 
conjunction with the examination. The 
examination report should reflect that 
such a review was conducted.

2.  Thereafter the claim for a TDIU 
rating based on extraschedular 
considerations should be reviewed by the 
RO and a decision made as to whether the 
claim should be submit to the Director of 
the Compensation and Pension Service for 
extra-schedular evaluation under 38 
C.F.R. § 4.16(b).  The RO should include 
a full statement as to the veteran's 
service-connected disability, employment 
history, educational and vocational 
attainment, and all other factors having 
a bearing on the issue.

3.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations.  The veteran should be given 
an opportunity to respond to the SSOC.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



